Case 1:19-cv-00434-CFC-CJB Document 255 Filed 08/27/20 Page 1 of 2 PageID #: 15765




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

   PHARMACYCLICS LLC, and                     )
   JANSSEN BIOTECH, INC.,                     )
                                              )
                Plaintiffs,                   ) C.A. No. 18-192-CFC-CJB
                                              ) (consolidated)
         v.                                   )
                                              ) C.A. No. 19-434-CFC-CJB
   CIPLA LIMITED, et al.,                     )
                                              )
                Defendants.                   )

                   JOINT MOTION FOR TELECONFERENCE
                     TO RESOLVE DISCOVERY DISPUTES

        The parties respectfully move this Court to schedule a teleconference to

  address the outstanding disputes regarding discovery matters identified in D.I. 454

  (C.A. No. 18-192-CFC-CJB) and D.I. 249 (C.A. No. 19-434-CFC-CJB).

        The parties will file submissions in accordance with the Court’s August 24,

  2020 Oral Order and present their respective positions during the teleconference

  scheduled for September 8, 2020 at 4:00 PM. In advance of the teleconference,

  Defendants will file their opening letter of no more than 3 single-spaced pages, in

  no less than 12-point font, on August 27, 2020 and Plaintiffs will provide their

  responsive letter of no more than 3 single-spaced pages, in no less than 12-point

  font, on or before September 3, 2020. Counsel for Defendants will initiate the call,

  and the parties will jointly provide the Courtroom Deputy with a dial-in number no

  later than September 3, 2020.
Case 1:19-cv-00434-CFC-CJB Document 255 Filed 08/27/20 Page 2 of 2 PageID #: 15766




   MORRIS, NICHOLS, ARSHT & TUNNELL          POTTER ANDERSON & CORROON LLP
   LLP

   /s/ Jeremy A. Tigan                       /s/ David E. Moore
                                             _____________________________
   Jack B. Blumenfeld (#1014)                David E. Moore (#3983)
   Jeremy A. Tigan (#5239)                   Bindu A. Palapura (#5370)
   1201 North Market Street                  Stephanie E. O’Byrne (#4446)
   P.O. Box 1347                             Hercules Plaza, 6th Floor
   Wilmington, DE 19899                      1313 North Market Street
   (302) 658-9200                            Wilmington, DE 19801
                                             (302) 984-6000
   Attorneys for Pharmacyclics LLC and
   Janssen Biotech, Inc.                     Attorneys for Zydus Worldwide DMCC
                                             and Cadila Healthcare Limited


   HEYMAN ENERIO GATTUSO & HIRZEL            YOUNG CONAWAY STARGATT & TAYLOR,
   LLP                                       LLP

   /s/ Dominick T. Gattuso                   /s/ James L. Higgins
   _______________________________           _______________________________
   Dominick T. Gattuso (#3630)               Melanie K. Sharp (#2501)
   300 Delaware Avenue, Suite 200            James L. Higgins (#5021)
   Wilmington, DE 19801                      1000 North King Street
   (302) 472-7300                            Wilmington, DE 19801
                                             (302) 571-6600
   Attorneys for Sandoz Inc. and Lek
   Pharmaceuticals d.d.                      Attorneys for Defendants Alvogen Pine
                                             Brook LLC and Natco Pharma Ltd.


  Dated: August 27, 2020




                                         2
